Proceeding to review and annul a determination of the Commissioner of Motor Vehicles of the State of New York, suspending for 60 days petitioner’s license to operate a motor vehicle, for a violation of paragraph (e) of subdivision 3 of section 71 (now § 510) of the Vehicle and Traffic Law. By order of the Supreme Court, Kings County, dated May 23, 1960, and entered in Queens County, the proceeding has been transferred to this court for disposition (Civ. Prac. Act, § 1296). Determination annulled, without costs. There is no substantial evidence to support the Commissioner’s determination that petitioner was guilty of gross negligence in the operation of his motor vehicle (Matter of Mullin v. Kelly, 10 A D 2d 719, affd. 9 N Y 2d 846). Nolan, P. J., Beldock, Ughetta, ICleinfeld and Christ, JJ., concur.